Case 6:18-cr-00215-RBD-DCI Document 11 Filed 11/16/18 Page 1 of 1 PageID 28




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION


UNITED STATES OF AMERICA

VS.                                                   CASE NO: 6:18-cr-215-Orl-37DCI

NICOLE BLAIR DICKERSON

JUDGE:            Roy B. Dalton, Jr.                  COUNSEL FOR    Kevin C. Frein
                                                      GOVERNMENT:
DEPUTY CLERK:     Landon Countryman

COURT REPORTER:   Amie First                          COUNSEL FOR    Pro Se Appearance
                  amiefirst.courtreporter@gmail.com   DEFENDANT:
SCHEDULED         November 16, 2018                   INTERPRETER:   N/A
DATE/TIME:        11:00 AM


                                       MINUTES

11:02 am          Case called; appearances made by the government and the
                  defendant.
                  Counsel for the government informs the Court they will not be
                  proceeding on the charges and provides clarification as to the
                  government’s position.
                  The Court addresses the defendant.
                  The Court refers matter to the Grievance Committee for the Middle
                  District, Orlando Division to make recommendation as to the
                  sanctions that should be imposed due to the defendant’s conduct
                  and whether the admission of the defendant to Middle District Bar
                  should be revoked. Court request recommendation to be made
                  within 60 days.
                  The Court dismisses this action; Bench Trial scheduled for
                  11/20/2018 is cancelled.
11:32 am          Court adjourns.




                  Total time in court: 30 Minutes
